Case 3:19-cv-01537-BEN-JLB Document 15 Filed 10/10/19 PageID.105 Page 1 of 2



 1
 2                                                                      OCT 1 0 2019
 3                                                            CLERK U.S. [li;';TliiC'T COURT
                                                            SOLIT!·IUlNQISTR:i;;·r OF :,1,.LJFOl~N!~. _
                                                            B\'                           D~?UTf
 4
 5
 6
 7
 8                     IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
      JAMES MILLER, et al.,                         19-cv-1537 BEN-JLB
13
                                     Plaintiffs, ORDER EXTENDING TIME TO
14                                               ANSWER OR OTHERWISE
                  v.                             RESPOND TO FIRST AMENDED
15                                               COMPLAINT
16   XAVIER BECERRA, in his official                [Fed. R. Civ. P. 6(b)(l); Local
     capacity as Attorney General of                Rule 12.1]
17   California, et al.,
                                      Judge:        Hon. Roger T. Benitez
18                       Defendants. Courtroom: 5A
     _ _ _ _ _ _ _ _ _ _ _ _ _ _....J Action Filed: August 15, 2019
19
20
21
22
23
24
25
26
27
28
                                                I
          Order Extending Time to Answer or Otherwise Respond to First Amended Complaint
                                      (19-cv-1537 BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 15 Filed 10/10/19 PageID.106 Page 2 of 2



 1        Having considered the Joint Motion to Extend Time to Answer or Otherwise
 2   Respond to First Amended Complaint, and good cause appearing, under Federal
 3   Rule of Civil Procedure 6(b )(1) and Local Rule 12.1, the last day for Defendants
 4   Xavier Becerra, in his official capacity as Attorney General of the State of
 5   California, and Brent E. Orick, in his official capacity as Interim Director of the
 6   Department of Justice Bureau of Firearms, to answer or otherwise respond to the
 7   First Amended Complaint (Dkt. 9) shall hereby be extended from October 11, 2019
 8   to October 25, 2019.
 9

10   Dated:   .....,;L_,L,;:._,L...,1,;.,,,:..L-,'----


ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         2
         Order Extending Time to Answer or Otherwise Respond to First Amended Complaint
                                     (19-cv-1537 BEN-JLB)
